Citation Nr: 9913799	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness characterized by headaches, night sweats, nightmares, 
joint pain, bleeding gums, sleep disorder/insomnia, skin 
rashes, anxiety, depression, stomach problems, chills and 
fevers.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post traumatic 
stress disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to July 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1997, 
from the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  No objective medical evidence has been presented which 
indicates that the veteran has an undiagnosed illness 
characterized by headaches, night sweats, nightmares, joint 
pain, bleeding gums, sleep disorder/insomnia, skin rashes, 
anxiety, depression, stomach problems, chills and fevers.

2.  Evidence presented since the last denial of service 
connection for PTSD does not bear directly and substantially 
on the specific matters under consideration.

3.  New and material evidence has been submitted to reopen 
the veteran's claim for service connection for a left knee 
disorder.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for an 
undiagnosed illness characterized by headaches, night sweats, 
nightmares, joint pain, bleeding gums, sleep 
disorder/insomnia, skin rashes, anxiety, depression, stomach 
problems, chills and fevers is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

2.  No new and material evidence has been received since the 
last denial of service connection for PTSD, and that claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.156 (1998).

3.  New and material evidence has been received since the 
last denial of service connection for a right knee disorder, 
and that claim is reopened.  38 U.S.C.A. § 5108 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for an undiagnosed 
illness characterized by headaches, night sweats, nightmares, 
joint pain, bleeding gums, sleep disorder/insomnia, skin 
rashes, anxiety, depression, stomach problems, chills and 
fevers.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Furthermore, under 38 C.F.R. § 
3.317 (1998) the Secretary of VA is authorized to compensate 
a Persian Gulf veteran who exhibits objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms, 
including but not limited to signs or symptoms such as 
headaches and involving the gastrointestinal system, during 
active service or to a degree of 10 percent or more after 
service.  However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness, or the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well- 
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are:  (1) evidence of a current 
disability as provided by a medical diagnosis; (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. App. 
498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, as for the second 
element, the kind of evidence to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnosis, competent medical evidence is 
required.  Id at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection an 
undiagnosed illness characterized by headaches, night sweats, 
nightmares, joint pain, bleeding gums, sleep 
disorder/insomnia, skin rashes, anxiety, depression, stomach 
problems, chills and fevers are not well grounded.

A review of the evidence indicates that the veteran did not, 
himself, claim service connection for headaches, night 
sweats, nightmares, joint pain and bleeding gums.  They were 
contained in a lay statement submitted by his mother and 
accepted as a claim for undiagnosed illness by the RO.  The 
veteran, himself, has only complained of recurrent skin rash 
and chronic diarrhea.

A review of the veteran's service medical records shows no 
complaints of, or treatment for the claimed conditions.  His 
separation examination, conducted in April 1991, prior to 
leaving Saudi Arabia, is negative for any complaints 
regarding these conditions.  The veteran specifically denied 
tooth or gum trouble, arthritis, stomach or intestinal 
trouble, trouble sleeping, skin diseases, headaches, or 
trouble sleeping.  He complained of joint trouble, but he has 
attributed this to his claimed knee disorder.

VA outpatient treatment records, dated in February 1993, show 
the veteran complaining of chills, fever, night sweats, 
cough, headache, and sore throat for the past week.  A 
diagnosis of upper respiratory infection was entered.  VA 
outpatient treatment reports dated between February 1993 and 
November 1995 show no treatment for the claimed conditions.  

The report of a VA examination, conducted in August 1995, 
shows the veteran reporting a history of a rash on the neck 
and posterior chest developing after his return from the 
Gulf.  He stated that the rash had disappeared over the prior 
two months.  He also complained of early morning diarrhea on 
a daily basis since his return from the Gulf War in July 
1991.  There was no history of treatment other than Imodium, 
which he reported taking on a daily basis.  The early morning 
diarrhea was associated with abdominal cramping.

Examination showed no rash evident in the areas indicated by 
the veteran.  Digestive system examination showed an obese 
abdomen without any masses, tenderness, or spleening.  A 
rectal examination revealed good anal sphincter tone with no 
hemorrhoids and negative coag test.

An air contrast barium enema was requested and scheduled, 
however, the veteran failed to report for this diagnostic 
test.  An impression of irritable bowel syndrome was entered.  
It was noted that no rash of the neck and chest was found.  

As noted earlier, a lay statement provided by the veteran's 
mother, received in April 1996, contains statements to the 
effect that the veteran currently suffers from headaches, 
night sweats, nightmares, joint pain, bleeding gums, sleep 
disorder/insomnia, skin rashes, anxiety, depression, stomach 
problems, chills and fevers.

The Board concludes that there is no objective medical 
evidence which indicates that the veteran currently has 
headaches, night sweats, nightmares, joint pain, bleeding 
gums, sleep disorder/insomnia, skin rashes, anxiety, 
depression, stomach problems, chills and fevers.  Outpatient 
treatment clinic reports are negative for complaints of these 
disorders and show no evaluation of these symptoms which 
indicates a chronic condition attributable to an undiagnosed 
illness.  

The veteran, himself, has only reported skin rashes and 
diarrhea.  A diagnosis of irritable bowel syndrome has been 
entered regarding the veteran's diarrhea, therefore, it is no 
longer an undiagnosed disorder.  He failed to report for an 
important diagnostic test.  His claimed skin condition was 
not evident and is not shown in outpatient treatment clinic 
reports.

However, where a claim is not well grounded, it is 
incomplete, and depending on the particular facts of the 
case, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise the claimant of the evidence needed to complete his 
application, where the veteran has reported other known or 
existing evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Epps v. Brown, 9 Vet. App. 341 (1996).  In this case, 
regardless of whether the obligation attached, VA has 
complied with this obligation in the December 1997 statement 
of the case and in the above discussion.



2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for PTSD.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.303 (1998).

Prior Board and rating decisions are final.  They may be 
reopened only upon receipt of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991 and Supp. 1998).  It must first 
be determined if there is new and material evidence to reopen 
a claim.  If there is such evidence, the claim must then be 
reviewed on the basis of all the evidence.

Service connection for PTSD was denied by a rating decision 
dated in June 1994.  The Board considered the veteran's 
service medical records, testimony from the veteran regarding 
his stressors in Saudi Arabia, outpatient treatment records 
dated from January 1992 to October 1993, and the report of a 
VA PTSD examination conducted in May 1994.  Entitlement to 
service connection was denied as there was no credible 
evidence to support the veteran's claimed stressors.

Evidence received subsequent to the June 1994 rating decision 
consists of VA outpatient treatment records detailing 
treatment for psychiatric disorders between January and 
November 1995; the reports of VA PTSD examinations, conducted 
in June and August 1995; a lay statement from the veteran's 
mother, and a lay statement from a friend of the veteran; 
statements by the veteran; and a report by the Environmental 
Support Group, dated in January 1996.

The medical records and reports of examinations are new.  
They are not, however, material.  The veteran had medical 
evidence which indicated a diagnosis of PTSD prior to the 
June 1994 rating decision.  Medical evidence provided since 
that time is merely cumulative and does not tend to show that 
the veteran's claimed stressors actually occurred.  Likewise 
the statements of the veteran's mother and friend.  These 
statements purport to show that the veteran returned from the 
war a changed man because of his experiences.  These 
statements do not tend to show that the veteran's claimed 
stressors actually occurred.  

The veteran's own statements are not new.  They merely 
restate his contentions regarding his claimed stressors, 
which were already of record.  

The statement from the Environmental Support Group is new.  
This statement indicates that the veteran's battalion, the 
1103rd Transportation Battalion (Bn) was deployed to the port 
of Dammam during Operation Desert Storm.  The port was 
subject to numerous SCUD missile attacks during the war.  The 
report confirms an incident, which is in fact common 
knowledge, that a SCUD missile impacted a warehouse in Dammam 
shortly before the cease fire and caused serious injuries and 
deaths among a U.S. Army unit.  The report also notes that 
Highway 8, commonly known as "Death Valley" was in the area 
of operations (AO) of the 3rd Armored Division (3AD) during 
February, March, and April 1991.  Although the Board pauses 
to note that the ground war did not begin until the end of 
February, and 3AD was, in fact located in Saudi Arabia during 
that time.  The report states that ESG is unable to verify 
the veteran's claimed stressor regarding the traffic accident 
involving Saudi soldiers.

This report is new evidence.  It is not, however, material.  
The veteran's service personnel records indicate that he 
served as a telecommunications center operator for a 
transportation battalion.  The ESG report merely states facts 
which are common knowledge, and reports incidents which were 
widely reported in the national media.  There is no specific 
mention of the veteran's unit participating in any operations 
near "Death Valley", or any indication that his unit 
supported 3AD.  

There is no indication that the veteran personally witnessed 
the SCUD attack in Dammam, or that he assisted in recovery 
operations.  The fact that these events occurred was known 
before the ESG report confirmed.  The ESG report has not 
confirmed any of the veteran's claimed stressors, other than 
to report that the events themselves did occur.  As 
previously noted these events were of a large enough scope to 
be common knowledge.  More specific detail regarding the 
veteran's participation in these events would be necessary to 
lend credibility to his statements.  The Board concludes that 
the evidence presented since the last denial of service 
connection for PTSD is not new and material and does not 
serve to reopen this claim.


3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right knee 
disorder.

Service connection for a right knee disorder was denied by a 
rating of September 1992.  Although this rating decision 
notes that service medical records, dated in January 1992 
were reviewed, a close examination of the claims folder 
indicates that these records were, in fact, VA records.  No 
service medical records were available prior to the September 
1992 rating decision.

Evidence submitted subsequent to the September 1992 rating 
decision consists of copies of the veteran's service medical 
records and the report of a VA general medical examination, 
conducted in August 1995.  The Board concludes that the 
veteran's service medical records, which indicate complaints 
of right knee pain during his initial active duty training, 
are new and material evidence.  The claim is reopened.


ORDER

Entitlement to service connection for an undiagnosed illness 
is denied.
Entitlement to service connection for PTSD is denied.
New and material evidence has been presented to reopen a 
claim for service connection for a right knee disability.



REMAND

The Board has determined that new and material evidence has 
been received with regard to the veteran's claim of 
entitlement to service connection for a right knee condition, 
and that his claim has accordingly been reopened.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this issue.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The most recent examination of the veteran occurred in August 
1995.  The most recent orthopedic examination occurred in 
March 1992.  It appears from the evidence of record that the 
veteran complained of knee pain in August 1990, during 
advanced individual training at Ft. Gordon, Georgia.  He 
reported, at that time, that he had injured his right knee 
the previous summer, while attending basic combat training, 
June through August 1989.  The assessment given was patello-
femoral pain syndrome.  The veteran is currently diagnosed 
with chondromalacia patella of the right knee.  This 
diagnosis was entered in March 1992.

The Board finds that a medical opinion regarding the 
veteran's claim would be helpful.  Therefore this matter is 
REMANDED to the RO for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to ascertain 
whether he currently has a chronic right 
knee disability and, if so, the examiner 
should give his opinion as to whether it 
is related to his active military 
service.  The claims folder should be 
made available to the examiner for review 
before the examination.  

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed right 
knee disorder is (1) definitely related 
to his inservice complaint (2) more 
likely than not related to his inservice 
complaint (3) as likely as not related to 
his inservice complaint (4) more likely 
than not unrelated to his inservice 
complaint (5) definitely unrelated to his 
inservice complaint.

Upon completion of the above described items, the 
RO should review the veteran's claim for service 
connection for a right knee disability.  If the 
determination remains adverse the RO should provide 
the veteran and his representative a supplemental 
statement of the case and adequate time to respond.  
The claim should then be returned to the Board for 
further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

